—Order, Supreme Court, Bronx County (Anne Tar gum, J.), entered June 11,1996, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint.
In response to defendant’s uncontested assertions that none of the parties had actual notice of the dangerous cockleburs, which had dropped from trees to the sidewalk prior to plaintiff’s fall, plaintiff asserts that the defendant had constructive knowledge of their dangerous accumulation for a sufficient length of time such that it had a duty to clear the walkway (see, Gordon v American Museum of Natural History, 67 NY2d 836). However, the deposition testimony of the superintendent of the property, concerning his inspection and maintenance of the walkways, does not raise a triable issue as to such notice (Capone v Schaible, 211 AD2d 661). We find no basis for distinguishing Capone, a case involving the accumulation of leaves or twigs, on the basis of the frequency of inspections conducted on the grounds. Given plaintiff’s concession that she did not see the objects before her fall, it would require speculation to conclude that more frequent inspections would have reduced the danger.
We have considered and rejected the plaintiff’s additional claims. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.